Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 3, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145386 & (14)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DOUGLAS MODIGELL,                                                                                       Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 145386
                                                                   COA: 309777
                                                                   Washtenaw CC: 10-000808-NF
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 18, 2012 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the Washtenaw Circuit Court’s March 28, 2012 order denying the defendant’s
  motion to exclude evidence and to strike claims. We REMAND this case to that court to
  conduct an evidentiary hearing to consider whether the plaintiff’s proposed expert
  testimony meets the criteria of MRE 702. See Craig v Oakwood Hosp, 471 Mich. 67
  (2004), and Gilbert v DaimlerChrysler Corp, 470 Mich. 749 (2004).

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 3, 2012                      _________________________________________
         h0731                                                                Clerk